TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00305-CV



                                  In re Robert Troy McClure


                     ORIGINAL PROCEEDING FROM COMAL COUNTY



                            MEMORANDUM OPINION


               Relator Robert Troy McClure has filed a pro se petition for writ of Habeas Corpus

in this Court. Intermediate courts of appeals lack jurisdiction to grant habeas corpus relief

from final felony convictions. See Tex. Code Crim. Proc. Ann. art. 11.07 (West Supp. 2012)

(procedure for application for writ of habeas corpus); Board of Pardons & Paroles ex rel. Keene

v. Court of Appeals for Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995); In re Watson,

253 S.W.3d 319, 320 (Tex. App.—Amarillo 2008, orig. proceeding). Accordingly, we dismiss

McClure’s petition for want of jurisdiction.1



                                                __________________________________________

                                                Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Filed: May 14, 2013


       1
         Relator McClure also filed a motion to only file one copy of his petition. We dismiss this
motion as moot.